Citation Nr: 0616467	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  03-34 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for loss of vision due to 
age related macular degeneration.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran had active service from October 1942 to December 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In that decision the RO denied entitlement to 
service connection for bilateral hearing loss, tinnitus, and 
loss of vision due to age related macular degeneration.  The 
veteran perfected an appeal of these issues.  

The Board notes that the RO granted service connection for 
bilateral hearing loss and tinnitus; therefore, these issues 
have been resolved and are not on appeal before the Board.  
See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

This case was previously before the Board in September 2004, 
at which time the issue of an entitlement to service 
connection for loss of vision due to age related macular 
degeneration was remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for additional 
development, mainly, to schedule a VA examination.  

In August 2005 the Board denied the veteran's claim for 
entitlement to service connection for age related macular 
degeneration.  The veteran filed a motion to vacate the 
Board's August 2005 decision because he was not afforded 60 
days to submit evidence regarding his claim after the Appeals 
Management Center's issuance of a July 2005 Supplemental 
Statement of the Case.  The Board subsequently granted the 
motion to vacate on November 10, 2005 and granted 60 days for 
the veteran to submit new evidence and/or argument in support 
of his claim.  In a March 30, 2006 letter, the undersigned 
Veterans Law Judge granted the veteran's motion for an 
additional extension of time.  However, no additional 
evidence has been submitted.  The formal decision vacating 
the August 2005 decision is the subject of a separate 
document.

For good cause shown, the veteran's motion for advancement on 
the docket has been granted.  38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2005).




FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The preponderance of the evidence of record does not 
establish an etiological relationship between the veteran's 
eye disability and service.   


CONCLUSION OF LAW

An eye disability was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in a letter dated in May 2002, prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate his claim for service connection, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.  

In addition, the veteran was provided with a copy of the 
appealed rating decision, as well as a November 2003 
Statement of the Case (SOC) and April 2004 and June 2005 
Supplemental Statements of the Case (SSOC).  These documents 
provided him with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  By way of these documents, he also 
was specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
the veteran's behalf.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's private medical records, VA medical records, and a 
VA examination report.  The RO requested the veteran's active 
duty service medical records from the National Personnel 
Records Center (NPRC), but was informed by that facility that 
those records were not on file.  The NPRC did, however, 
provide the veteran's personnel records, and some post-active 
duty medical records. 

As mentioned above, by November 2005 letter the Board granted 
the motion to vacate the August 2005 decision and granted an 
additional 60 days for the veteran to submit additional 
evidence in support of his claim.  A subsequent request for 
an extension of time was granted.  The 60 day time period has 
elapsed and the veteran has not filed any additional 
evidence.  Based on the above analysis, the Board finds that 
VA has fulfilled its duty to assist the veteran in the 
development of the claim decided below.

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for service 
connection, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).


Factual Background

The veteran's service personnel records reveal that from 
January 1944 to May 1944 he was stationed on the U.S.S. 
Manila Bay.  These records indicate that while he served on 
this ship as a Communications Officer, his additional duties 
were publications and censor.  The record from this time 
period indicated that the U.S.S. Manila Bay engaged in war 
operations including capture, occupation and defense of 
Kwajalein Atoll, the occupation and defense of Eniwetok 
Atoll, bombardment of Kavieng, occupation and defense of 
Emirau Island, and occupation and defense of Aitape and 
Hollandia, New Guinea.  The veteran contends that during this 
time, he served as a lookout for Japanese planes, lying on 
the flight deck, scouring the blazing noon-day sun with no 
eye protection.  He stated these watches often occurred 
between the hour before and the hour after high noon.

From May 1944 to September 1944 he served on the U.S.S. 
Corregidor, and from September 1944 to February 1945 he was 
stationed on the U.S.S. Manila Bay.  Further, from February 
1945 to March 1945 he served on the U.S.S. Marcus Island.  
The veteran's personnel records from this time period 
indicate that from May 1944 to February 1945, the veteran 
served as a Lieutenant Communications Watch Officer; his 
additional duties included Junior Division Officer and 
Censor.  The division that the veteran served on engaged in 
the battle off Samar; Saipan, Guam, Leyte, Mindoro, Lingayen 
and Zambales.  

A service examination dated in November 1952 noted that the 
veteran did not wear glasses, and that his distant vision was 
20/20 bilaterally.  Likewise, a May 1956 examination noted 
20/20 distant vision bilaterally.  

An August 1967 annual examination revealed that the veteran's 
distant vision was 20/20 bilaterally and near vision was 
20/70, bilaterally.  The veteran was 50 years old at the time 
of this examination.

The veteran's October 1998 to May 2002 VA medical records 
reveal treatment for his eye disability.  In October 1998, 
the veteran complained of loss of vision due to macular 
degeneration.  In March 1999 the veteran reported that a 
private physician, indicated that the veteran was legally 
blind.  In March 2001, the veteran reported to the VA 
hospital for a routine visit.  He reported that poor vision 
interfered with his ability to care for himself.  The veteran 
entered the VA blind rehabilitation program in April 2001.  

The veteran submitted multiple treatise reports which suggest 
that prolonged gazing at very bright sources of bright light 
caused retinal damage, and that there was some evidence to 
suggest that chronic exposure to high levels of solar 
radiation is a contributory factor in the development of age 
related macular degeneration of the retina.  

In an April 2002 letter, Dr. S.C.M., an ophthalmologist, 
indicated that the risks of developing age related macular 
degeneration increased with age.  He revealed that the 
veteran reported a history of constant and unprotected 
exposure to ultraviolet light in connection with his military 
duties in 1943 and 1944.  Dr. S.C.M. noted that he did not 
have sufficient information to diagnose the exact cause of 
the veteran's age related macular degeneration, and noted 
that his military records from active military service, 
specifically his eye examinations could be helpful in 
evaluating a link between the history the veteran presented 
and the risks, onset and perhaps the degree of his age 
related macular degenerations.  Therefore, he found, that he 
would not rule out the veteran's reported history of ultra 
violet light exposure in connection with his military service 
as a potential factor contributing to his risks, onset or 
degree of age related macular degeneration.  

In June 2004, Dr. S.G. revealed that he had treated the 
veteran since 1999.  He reported that the veteran was blind 
secondary to macular degeneration.  Dr. S.G. noted the 
veteran's report of being a combat Navy veteran of World War 
II.  Dr. S.G. revealed that the veteran's military duties in 
1944 and 1945 resulted in radiation damage to his eyes.  The 
veteran reported lying on the flight deck, while stationed 
aboard the ship and gazing directly into the blazing sun for 
hours a day, with no eye protection, as a part of the ship's 
visual anti-aircraft detection system.  The veteran reported 
that these visual watches typically occurred one or two hours 
before and after high noon, the time of choice for attacking 
suicide pilots trying to hide their approach in the blinding 
noonday sun.  

Dr. S.G. further stated that the veteran's lost or destroyed 
medical records would confirm that he had perfect vision 
before service.  Dr. S.G. referenced the veteran's first 
existing military medical record from August 1967, which 
revealed an eyesight deficiency at that time.  He reported 
that because the August 1967 medical examination noted the 
veteran's near vision was 20/70 in both eyes, such was 
consistent with earlier radiation damage from the sun.  

Dr. S.G. also noted that he was familiar with medical studies 
concerning the onset of age related macular degeneration.  He 
revealed that the veteran had no other work history, or 
history of any type, that would expose him to of the 
generally accepted risk factors for age related macular 
degeneration.  He opined that the veteran's extreme direct 
exposure to sunlight in connection with his military duties 
during World War II was the single known risk factor that 
contributed to his serious onset and degree of age related 
macular degeneration.  Further, based on medical studies, he 
noted that it was his strong opinion that the veteran 
demonstrated a textbook example of the widely accepted view 
that early exposure to solar radiation is a cause for the 
later onset and degree of age related macular degeneration.  

The veteran was afforded a VA examination in December 2004.  
The veteran reported that his vision began becoming poor 
roughly 10 to 15 years ago, at 
which time he noticed he had trouble reading.  He indicated 
that less than 10 years ago he began seeing an eye specialist 
who diagnosed his symptoms as macular degeneration.  The 
veteran reported that while he was in service he worked on an 
aircraft carrier for 14 to 15 months and part of his duty was 
to scan the sky for enemy aircraft.  

Physical examination revealed uncorrected visual acuity at 
distance was count fingers at two feet in the right eye and 
count fingers at two feet in the left eye.  Corrected visual 
acuity at distance was count fingers at three feet in the 
right eye and count fingers at three feet in the left eye.  
Corrected near vision was noted to be less than 20/400 in the 
right eye and less than 20/400 in the left eye.  Lens 
examination revealed 1+ nuclear sclerotic cataracts on both 
eyes.  Posterior segment examination was significant for 
geographic atrophy and pigmentary changes of the macula of 
both eyes.  The examiner diagnosed the veteran's symptoms as 
age-related macular degeneration with secondary legal 
blindness, bilaterally.  

The December 2004 VA examiner reviewed the veteran's claims 
file and referenced Dr. S.C.M.'s letter in rendering his 
opinion.  He revealed that the main etiological factors for 
the veteran's eye disability were likely due to increased age 
and hereditary factors.  He noted that extensive ultraviolet 
light exposure was an established risk factor for age-related 
macular degeneration, and there was no reason to disbelieve 
the veteran's claim that he received high does of ultraviolet 
light exposure to his eyes during the period of January to 
May 1944.  He noted that his exposure contributed to the 
lifelong, cumulative ultraviolet dose which may have 
contributed to the degenerative changes of the macula.  
However, the examiner noted that the objective data he was 
able to obtain with the examination and review of old medical 
records precluded him from stating the veteran's age-related 
macular degeneration was at least as likely as not related to 
sun exposure experienced from January to May 1944.  


Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2005).  

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the incurrence or 
aggravation of a disease or injury during service or during 
the presumptive period; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2003).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2003).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

Analysis

At the outset the Board notes that under current case law, 
"where service medical records are presumed destroyed, . . . 
the BVA's obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt is 
heightened."  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  Case law, however, does not establish a heightened 
"benefit of the doubt," but rather only a heightened duty of 
the Board to consider the applicability of the benefit of the 
doubt, to assist the claimant in developing the claim, and to 
explain its decision when the veteran's medical records have 
been destroyed.  The case law does not lower the legal 
standard for proving a claim for service connection, but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the veteran.

The veteran contends that his present eye disability is 
etiologically related to his duties while he was serving with 
the U.S. Navy.  Specifically, he asserts that staring into 
the mid-day sun for hours at a time over a 14-month time 
frame, damaged his eyes and caused his age-related macular 
degeneration.  

When the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render 
such an opinion.  See Routen v. Brown, 142 F.3d 1434 (Fed. 
Cir. 1998), cert. denied 525 U.S. 962 (1998) (although the 
veteran is competent to provide evidence of observable 
symptomatology, his statement regarding etiology is not 
probative because he is not competent to provide such 
evidence); see also Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Here, 
nothing on file shows that the veteran has the requisite 
knowledge, skill, experience, training, or education to 
render a medical opinion.  Consequently, his contentions 
cannot constitute competent medical evidence.  

The evidence includes three medical opinions addressing the 
etiology of the veteran's eye disorder.  The most favorable 
to the veteran is that of Dr. S.G., who in June 2004 stated 
that it was his strong opinion that the veteran's eye 
disorder is related to his in-service duties.  Specifically, 
Dr. S.G. stated the veteran's eyes were injured initially 
when he stared into ultraviolet rays while he was in service.  
Dr. S.G. also indicated that the veteran's defective vision, 
noted on his August 1967 report of medical evaluation, was 
consistent with earlier radiation damage from the sun.  Dr. 
S.G. considered the report of Dr. S.C.M. in rendering his 
opinion.  

However, the report from Dr. S.C.M. notes that the exact 
causes of developing age-related macular degeneration are 
still unknown, but that unprotected exposure to ultraviolet 
light is a generally accepted risk factor.  He stated that 
there still was not very much known about this disease.  He 
concluded only by saying that he would not rule out the 
veteran's history of constant and unprotected exposure to UV 
light in connection with his military service as a potential 
factor contributing to his risks, onset or degree of age-
related macular degeneration.

Conversely, a VA ophthalmologic examination in December 2004 
included the review of the entire claims file, which included 
examinations from 1952, 1956, and 1967.  The examiner noted 
the veteran's 14-month history of scanning the sky for enemy 
aircraft.  He also noted the veteran's history of decreased 
vision over the last 10 to 15 years, as well as the statement 
from Dr. S.C.M.  Taking the veteran's account of his in-
service duties as true, the examiner noted that such exposure 
contributes to life long, cumulative ultraviolet dose which 
may have contributed to degenerative changes in the macula.  
However, he determined that the veteran's condition was 
likely due to age and hereditary factors.  He concluded that 
in his opinion the currently diagnosed eye disorder was not 
as likely as not related to service.  The Board notes that 
although the December 2004 examiner noted a time frame of 
January 1944 to May 1994, as the veteran's exposure to 
ultraviolet rays, it was noted earlier in the examination 
that he veteran served aboard ships for 14 to15 months.  As 
the examiner specifically indicated, he took the veteran's 
account of in-service duties as reliable, and found that this 
duties were not likely related to his present eye disability.  

The opinion of the December 2004 VA examiner was based on 
review of the veteran's 1952, 1956, and 1967 medical records, 
a complete physical examination including a detailed 
description of the veteran's reported history, as well as 
both private physician's reports.  The Board finds the VA 
examiner's opinion entitled to the greatest weight, as that 
physician had the benefit of reviewing the complete claims 
file while the other physician's did not.  Moreover, Dr. 
S.C.M. only noted that he could not rule out a contribution 
of the service sun exposure; he did not opine that such was 
at least as likely as not to have caused the current 
condition.  In fact, he conceded that the causes are 
generally unknown.  

While Dr. S.G.'s opinion was more definitive, and included a 
review of the 1967 medical examination, the Board notes that 
this physician is an internist, not a specialist in eye 
disorders, nor did he review the entire claims file.  
Further, Dr. S.G. appears to have based his opinion largely 
on the statement from Dr. S.C.M., an ophthalmologist, who had 
previously failed to find a definitive link.  As an eye 
specialist was unable to provide a definitive link, it 
follows that the internist's definitive opinion based on that 
report is questionable.  Thus, the Board finds Dr. S.G.'s 
opinion is entitled to less probative weight than that of the 
VA examiner. 

Because the opinion of the VA medical examiner was based upon 
a complete review of the veteran's claims file and a thorough 
examination of the veteran, the Board finds that opinion to 
be of greater probative weight than the private physicians' 
opinions.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. 
Cir. 1997) (the Board is entitled to discount the weight, 
credibility, and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence).

In summary, although the veteran currently suffers from an 
eye disability, the preponderance of the evidence is against 
the claim of entitlement to service connection for age-
related macular degeneration.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) ; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Entitlement to service connection for age related macular 
degeneration is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


